TURNER, P. J.
I concur in the entirety of my colleagues’ opinion and the judgment. I.believe though it bears emphasis that defendants have forfeited, by the failure to brief the issue, the right to argue the issue of whether plaintiff waived his jury trial arguments by not raising them before the trial *150judge. (Tiernan v. Trustees of Cal. State University & Colleges (1982) 33 Cal.3d 211, 216, fn. 4 [188 Cal.Rptr. 115, 655 P.2d 317]; Johnston v. Board of Supervisors (1947) 31 Cal.2d 66, 70 [187 P.2d 686], disapproved on another point in Bailey v. County of Los Angeles (1956) 46 Cal.2d 132, 139 [293 P.2d 449].)
The petition of defendants and appellants for review by the Supreme Court was denied November 10, 1999. Mosk, J., was of the opinion that the petition should be granted.